Citation Nr: 1225246	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO. 10-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral eye disorders.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1943 to October 1945.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for bilateral eye disorders, which the RO then non-specifically characterized as decreased vision with poor visual field test. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Regarding his claimed eye disorders, at his hearing before the undersigned in May 2012, the Veteran asserted that he had seen a VA ophthalmologist, Dr. S., in November 2007, and that he had told the ophthalmologist of his World War II experience crossing the Rhine in March of 1945 and his boat being hit by German shells. He testified that the ophthalmologist had examined him and stated that there was 'something going on' with his eyes and that 'he must have been hit.' Also at the hearing, the Veteran testified that he had his eye difficulties since approximately the year 2000. However, with prompting from his representative, he also, in apparent contradiction, endorsed that he had reported to the VA in Toledo that he was also having difficulties with his eyes shortly after separating from service. He further testified that the ophthalmologist Dr. S. had since retired, and he had only been referred to optometrists by VA subsequent to seeing Dr. S.

At the May 2012 hearing, the representative noted that the Veteran had been treated for cataracts and that he had previously been diagnosed with blepharitis. The presence of these conditions is supported by VA treatment records within the claims file. A September 2006 VA treatment noted that the Veteran's medical problems include chronic conjunctivitis/blepharitis, as well as cataracts status post recent surgery. A November 2006 VA treatment record included diagnoses of bilateral cataracts, and noted that the Veteran had cataract surgery privately in June 2006. Other eye conditions noted at that treatment included amblyopia in the right eye; and glaucoma, injury, and strabismus in the left eye.

The Veteran was more recently afforded a VA optometric evaluation in October 2009. That examiner assessed decreased vision bilaterally, but also found that visual field testing had been poor. It is not clear from the record whether difficulties with visual field testing were similar in nature to recent difficulties with audiometric testing for the Veteran's claimed hearing loss. 

The Veteran's equivocal testimony regarding eye injuries in combat and difficulties with his eyes shortly after service as well as currently, taken together with current treatment records establishing the presence of multiple eye disorders, is sufficient to warrant VA examination addressing his claimed eye disorders. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes, parenthetically, that while the Veteran has made arguments concerning service treatment records that may have been lost or destroyed including by fire, the record does not reflect that his records were lost or destroyed including by fire. Rather, his service treatment records were associated with his VA claims file long before the National Personnel Records Center fire of 1973 to which he alluded in his statements. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Afford the Veteran the opportunity to submit additional information or evidence in furtherance of the remanded claims.

2. With appropriate authorization and assistance from the Veteran, the additional treatment or examination records should be obtained, including in particular the Veteran's private ophthalmological treatment records and records associated with cataract surgery, and any relevant additional VA or private medical records not yet associated with the claims file. 

3. Thereafter, schedule the Veteran for a VA ophthalmologic examination to determine the current nature and etiology as related to service of any current eye disorders. The entire claims file and a copy of this remand should be made available to the examiner for review. All necessary tests and studies should be conducted. The examiner should do the following: 

Following careful review the claims folders and examination of the Veteran, identify all current eye disorders. For each current eye disorder identified, the examiner must separately opine whether it is at least as likely as not (at least 50 percent probability) that the disorder is caused or aggravated (permanently increased in severity) by the Veteran's service or incidents in service. In so doing, the examiner should carefully consider the Veteran's self-reported history of past incidents, past eye injuries, past symptoms, past medical findings, and past treatment; these should be addressed as to their credibility, with due consideration of medical knowledge, objective evidence, or reliable documentation, as well as the Veteran's past documented history of unreliable responsiveness upon audiology evaluation. The Veteran's assertions may potentially etiology of current eye disorders, to the extent these assertions are found credible by the examiner, including based indicia of reliability of both the Veteran and the statements, and based on the statements' support and/or non-contradiction by objective evidence. The examiner must explicitly address observed and clinical findings supporting or not supporting claimed disability and any etiology allegedly related to service.

d. The examiner should provide a comprehensive report including complete rationales for all conclusions reached.

5. Thereafter, readjudicate the remanded claim de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



